Exhibit 32 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) on the Form 10-Q of Marine Drive Mobile Corp. (the “Company”) for the period ended June 30, 2011, as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned officers certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of their knowledge: 1. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 12, 2011 /s/ AJEETA PINHEIRO Ajeeta Pinheiro Chief Executive Officer, President and Director (Principal Executive Officer) /s/ MONIKA SAGAR Monika Sagar Chief Financial Officer, Chief Accounting Officer, Chief Financial Officer and Director (Principal Financial Officer and Principal Accounting Officer)
